Citation Nr: 1541720	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

What evaluation is warranted for a bilateral hearing loss since September 28, 2009? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from June 1971 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

Since September 28, 2009 audiometric testing revealed no greater than a level III right ear hearing loss, and no greater than a level III left ear hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met at any time since September 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran was granted entitlement to service connection for a bilateral hearing loss disability in January 2010, and was assigned a noncompensable rating.  He appeals the evaluation assigned.  

The Veteran's service connected bilateral hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Where there is not total deafness in the service connected ear, the non-service connected ear is rated as normal.  38 C.F.R. § 4.85.
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 
 
Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 
 
A November 2009 VA audiological evaluation revealed an average right ear pure tone loss of 46.25 decibels with speech recognition of 76 percent.  This corresponds to a numeric designation of Level III hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 37.5 decibels with speech recognition of 80 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The November 2011 VA audiological evaluation revealed an average right ear pure tone loss of 38.75 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 40 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The November 2014 VA audiological evaluation revealed an average right ear pure tone loss of 43.75 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 40 decibels with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

As shown above, each of the VA audiometric examinations demonstrate that a noncompensable rating for the appellant's bilateral hearing loss must be assigned under the rating schedule.  Furthermore, at no time did the appellant demonstrate an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in either ear.  Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.

The Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  As noted above, the Court has held that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  The evidence in this case shows that the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Moreover, the functional impairment caused by this disorder was noted in the February 2004 and November 2009 VA examinations when he reported difficulty understanding conversation when there is background noise.  He also reported in the November 2011 VA examination that his hearing loss affects his home and work life, and that when he is driving he is unable to hear sirens until they are very close to him.  The rating assigned for the Veteran's hearing loss disability accurately reflects the degree of his service connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The discussion above reflects that the symptoms of the Veteran's hearing loss disability are contemplated by the applicable rating criteria.  The effects of his hearing loss, including difficulty understanding conversations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss at any time since September 28, 2009 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


